DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species SEQ ID NO: 10 in the reply filed on May 13, 2022, is acknowledged.
Claims 16-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The elected species was searched and prior art was found on all of the claimed species. Therefore, the election of species requirement is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/033912 in view of US 2014/0179790 A1, US 2015/0283065 A1 and US 2016/0206554 A1.
WO 2010/033912 teaches that the peptidomimetic calpain inhibitors can be used to prevent, control or alleviate brain damage following stroke, traumatic brain and spine injury (paragraph [0025], [0059]). WO 2010/033912 teaches peptidomimetic calpain inhibitors identical to instant SEQ ID NOs: 2, 3, 4, 5, 7, 8, 9 and 10 (paragraphs [0018]-[0023]). WO 2010/033912 teaches that the peptidomimetic calpain inhibitors can be administered via an intranasal route (paragraph [0063]).
WO 2010/033912 does not teach administration to the upper one-third of the patient’s nasal cavity. 
US 2014/0179790 A1 teaches methods for treating the animal central nervous system for the effects of traumatic brain injury. Therapeutic agents are administered to the upper third of the nasal cavity to bypass the blood-brain barrier and access the central nervous system directly (abstract; claim 64). US 2015/0283065 A1 and US 2016/0206554 A1 also teach methods of treating traumatic brain injury by delivering the therapeutic agent to the upper third of the nasal cavity to bypass the blood-brain barrier (US 2015/028065 A1 paragraph [0102], claim 10; US 2016/0206554 A1 paragraphs [0003], [0011], claim 1).
It would have been obvious to modify the method of using to peptidomimetic calpain inhibitors to prevent, control or alleviate brain damage following stroke, traumatic brain and spine injury taught by WO 2010/033912 with the administration route of nasal delivery to the upper third of the nasal cavity taught by US 2014/0179790 A1, US 2015/0283065 A1 and US 2016/0206554 A1. The resulting method would meet all of the limitations of claim 1. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of methods has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" method in the prior art and the results would have been predictable to one of ordinary skill in the art. In the instant case, the purpose of the improvement is direct access to the central nervous system and to bypass the blood-brain barrier. There would have been a reasonable expectation of success given that US 2014/0179790 A1, US 2015/028065 A1 and US 2016/0206554 A1 teach the application of this delivery route with different therapeutic agents.
With respect to claim 2, US 2016/0206554 A1 teaches that the means of applying a pharmaceutical composition intranasally to the upper third of the nasal cavity may be in a variety of forms such as a powder, spray, gel or nose drops (paragraph [0117]).
With respect to claim 3, WO 2010/033912 teaches peptidomimetic calpain inhibitors identical to instant SEQ ID NOs: 2, 3, 4, 5, 7, 8, 9 and 10 (paragraphs [0018]-[0023]) that can be combined with a variety of pharmaceutically-acceptable excipient or additives recited in the claim (paragraph [0066]).
With respect to claims 4-5, WO 2010/033912 teaches a peptidomimetic calpain inhibitor identical to instant SEQ ID NO: 5 and wherein one or more of the peptidic bonds between the following amino acids are replaced with a non-peptidic reduced amide bonds Ser4-Ser5, Tyr6-Ile7, Lys13-Arg14, Glu15-Val16, Lys21-Tyr22 and Tyr22-Arg23 (paragraphs [0021]-[0022]).
With respect to claim 6, WO 2010/033912 teaches a peptidomimetic calpain inhibitor identical to instant SEQ ID NO: 2 wherein there is sidechain cyclization between Lys21 and Glu24 (paragraph [0019]).
With respect to claim 7, WO 2010/033912 teaches a dose of about 0.5 to about 30 mg/kg/day, which overlaps with the claimed range (paragraph [0064]).
With respect to claim 10, the concentration of the peptidomimetic calpain inhibitor in the brain is an effect that occurs as a result of following the suggestion of the prior art to administer the same compounds, in the same manner and to the same patients as claimed. 
With respect to claim 11, the effect on neurodegeneration, memory loss, physical impairment and behavioral impairment occurs as a result of following the suggestion of the prior art to administer the same compounds, in the same manner and to the same patients as claimed. 
With respect to claim 15, US 2016/0206554 A1 teaches head injury (paragraph [0040]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654